Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Xuezhen Tian (Reg. # 69889) on 12/10/2021.

The application has been amended as follows:

10. (Currently amended) The signal receiving method according to claim 1, wherein the first carrier used by the network device to send the NPSS and the NSSS is [[be]] a carrier that is pre-agreed on by the network device and the terminal device.



14. (Currently amended) The terminal device according to claim 7, wherein the first carrier used by the network device to send the NPSS and the NSSS is [[be]] a carrier that is pre-agreed on by the network device and the terminal device.

End of amendment. 

Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 10-15 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites signal receiving method, including receiving on first carrier, NPSS according to first period and NSSS according to second period, with subframe number 0 and 5 or 5 and 0; receiving on second carrier, NPBCH according to third period and SIB1-NB according to fourth period, with subframe number 0 and 5 or 5 and 0; Hadamard sequence set used in the NSSS comprises 4 Hadamard sequences that are mapped to a frequency spacing between first and second carrier. 



Prior arts on record Park (2019) cited and final office action, and Park (2020) cited in attached notice of reference, both teach the TDD NB-loT UE may detect the NPSS and NSS on the anchor-carrier, change the frequency to a specific default carrier, and expect NPBCH and SIB1-NB to be received on the non-anchor carrier, para 223, para 15; table 9 shows that NPBCH is transmitted in odd and even numbered radio frames. Further, in Para 154 (in Park-2019, and para 146 in Park-2020), the reference teaches Hadamard sequence being used for NSSS. However, the reference does not teach frequency spacing between first and second carrier being mapped to 4 Hadamard sequences used in NSSS. 

Thus, prior arts on record, and further search on prior arts, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/11/2021